Citation Nr: 0201591	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to basic eligibility for Department of 
Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated June 15, 2001, which vacated a 
July 2000 Board decision and remanded the case for further 
development.  The matter arose from an October 1998 
determination of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines.  

Although the RO, in essence, adjudicated the issue on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167 (1996); see also D'Amico v. West, 
209 F.3d 1322 (2000) (overruling Sarmiento v. Brown, 7 Vet. 
App. 80 (1994), which had held that where an appellant never 
attained the status of "claimant" there was no finally 
decided claim which could be reopened).  For this reason, the 
Board has listed the issue on the title page as whether new 
and material evidence has been submitted to reopen the claim 
as to basic eligibility for VA benefits.

In addition, correspondence was received from the appellant 
subsequent to the certification of his appeal.  The Board 
finds, however, that the documents received are essentially 
duplicates of evidence previously of record and do not 
include pertinent evidence requiring additional RO 
consideration prior to appellate review.  See 38 C.F.R. 
§ 20.1304 (2001).


FINDINGS OF FACT

1.  Basic eligibility for VA benefits was most recently 
denied by the Board in a November 1992 decision.  

2.  Evidence submitted since the last denial consists 
entirely of irrelevant documents that do not directly pertain 
to the status of the appellant's alleged service.  None of 
this evidence bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously considered, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1992 Board decision that denied basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted since the November 1992 Board decision 
is not new and material and the claim for basic eligibility 
for VA benefits is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA defines the term "claimant" 
as any individual applying for any benefit under VA law but 
also states that nothing in section 5103A "shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured."  However, under the provisions of 
section 5103A(g) the Secretary has proposed to provide 
limited assistance to claimants trying to reopen finally 
decided claims.  See 66 Fed. Reg. 45,620.  As the present 
claim to reopen was received prior to August 29, 2001, the 
Board finds the amendment to 38 C.F.R. § 3.156(a) is 
inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.

New and Material Evidence Claim Prior to August 29, 2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).


Evidence Received Prior to November 1992

The appellant has previously been denied basic eligibility 
for VA benefits on the ground that he does not have 
qualifying service.  See 38 C.F.R. § 3.8 (regarding 
qualifying service for Philippine and Insular forces) and 
§ 3.203 (regarding what service department evidence is 
acceptable for VA purposes).  Although the appellant had 
submitted evidence of military service in the Philippines, 
the service department specifically indicated that the 
appellant does not have qualifying service, i.e. for purposes 
of VA benefits.

In this case, since the last denial, the appellant has 
submitted copies of two 1947 letters, apparently from 
Filipino military authorities.  One of these merely 
acknowledges the receipt of some documents.  The second 
involves military pay.  Neither is from the United States 
service department authorities nor relates to service 
recognized by the United States.  Also submitted was a copy 
of a 1955 letter, purporting to be from the United States 
Department of the Army, that merely indicates that the 
appellant was previously provided information regarding any 
military service.  An October 1990 form letter from Filipino 
authorities notes that certification of service had been 
sent, and that this was forwarded to authorities in the 
United States.  The appellant also submitted a 1998 document 
showing that he had become a citizen of the United States.

In October 2000, the appellant submitted duplicate copies of 
Form 23, Form AGNR2, FORM 55, and correspondence dated in 
July 1947 and January 1955.  He also submitted copies of a 
document, "SPECIAL ORDERS NUMBER...61," dated in March 1946, 
apparently from the Philippine Armed Forces indicating he had 
been released from active service in the Philippine Army with 
the approval of the Commanding General of the United States 
Army Forces, Western Pacific, and by direction of the 
President.  

In November 2001, the Board received documents from the 
appellant including duplicate copies of Form 23, FORM 55, 
SPECIAL ORDERS NUMBER...61, and correspondence dated in January 
1955, July 1947, June 1948.  The appellant also submitted a 
copy of correspondence dated in March 1947 concerning an 
incomplete claim for arrears in pay.

Analysis

The Board finds that the documents submitted since the last 
denial, while perhaps new, are not material since they do not 
address the nature of the appellant's service with respect 
whether it is recognized, qualifying service.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  All the documentation prior 
to the 1990 form letter is either entirely irrelevant or only 
tangentially relates to the status of the appellant's 
purported service.  None of these documents in any way 
indicates that the service department either had changed its 
determination, or that VA misunderstood the classification of 
any of the appellant's service.  The October 1990 letter 
appears to be merely a clerical acknowledgment that the 
appellant was trying to have his Filipino service recognized 
for VA purposes; the document regarding the appellant's 
citizenship does not convert his unrecognized service into 
qualifying service for purposes of VA benefits.  Thus, none 
of this evidence bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously considered, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

With no new and material evidence having been submitted, the 
Board has no jurisdiction to further consider this claim.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100; 
Hodge; Butler; Barnett; D'Amico, all supra.  The claim, 
therefore, must be denied.

Since the appellant has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
a claim as to basic eligibility for VA benefits, the appeal 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

